Exhibit 21 Subsidiaries of Entergy Corporation as of December 31, 2012 Certain subsidiaries, which if considered in the aggregate as a single subsidiary would not constitute a significant subsidiary as of December 31, 2012, have been omitted. Name of Company State of Incorporation Entergy Corporation Delaware Entergy Arkansas, Inc. Arkansas System Fuels, Inc. Louisiana Arkansas Power & Light Company Arkansas Entergy Arkansas Restoration Funding, LLC Delaware Transmission Company Arkansas, LLC Michigan EGS Holdings, Inc. Texas Entergy Gulf States Louisiana, L.L.C. Louisiana Varibus LLC (Varibus) Texas Prudential Oil & Gas LLC Texas Southern Gulf Railway LLC Texas Gulf States Utilities Company Texas Transmission Company Louisiana I, LLC Michigan Entergy Louisiana Holdings, Inc. Texas Entergy Louisiana Properties, LLC Texas System Fuels, Inc. Louisiana Entergy Louisiana, LLC Texas Louisiana Power & Light Company Louisiana Entergy Louisiana Investment Recovery Funding I, L.L.C. Louisiana Transmission Company Louisiana II, LLC Michigan Entergy Mississippi, Inc. Mississippi System Fuels, Inc. Louisiana Jackson Gas Light Company Mississippi Entergy Power & Light Company Mississippi The Light, Heat and Water Company of Jackson, Mississippi Mississippi Mississippi Power & Light Company Mississippi Transmission Company Mississippi, LLC Michigan Entergy New Orleans, Inc. Louisiana System Fuels, Inc. Louisiana New Orleans Public Service, Inc. Louisiana Transmission Company New Orleans, LLC Michigan Entergy Texas, Inc. Texas Entergy Texas Restoration Funding, LLC Delaware Entergy Gulf States Reconstruction Funding I, LLC Delaware Prudential Oil & Gas LLC Texas Southern Gulf Railway LLC Texas GSG&T, Inc. Texas Transmission Company Texas, LLC Michigan System Energy Resources, Inc. Arkansas Entergy Services, Inc. Delaware Entergy Operations, Inc. Delaware Mid South TransCo, LLC Delaware Entergy Enterprises, Inc. Louisiana Entergy Nuclear, Inc. Delaware TLG Services, Inc. Connecticut Entergy Nuclear PFS Company Delaware Entergy Nuclear Potomac Company Delaware Name of Company State of Incorporation Entergy Nuclear Holding Company # 1 Delaware Entergy Nuclear Generation Company Massachusetts Entergy Nuclear New York Investment Company I Delaware Entergy Nuclear Indian Point 3, LLC Delaware Entergy Nuclear FitzPatrick, LLC Delaware Entergy Nuclear Holding Company # 2 Delaware Entergy Nuclear Operations, Inc. Delaware Entergy Nuclear Fuels Company Delaware Entergy Nuclear Holding Company Delaware Entergy Nuclear Midwest Investment Company, LLC Delaware Entergy Nuclear Palisades, LLC Delaware Entergy Nighthawk GP, LLC Delaware Entergy Nighthawk LP, LLC Delaware Entergy Rhode Island State Energy, L.P. Delaware Entergy Nuclear Holding Company # 3, Delaware Entergy Nuclear Indian Point 2, LLC Delaware Entergy Nuclear Nebraska, LLC Delaware Entergy Nuclear Vermont Investment Company, LLC Delaware Entergy Nuclear Vermont Yankee, LLC Delaware Entergy Nuclear Finance Holding, Inc. Arkansas Entergy Nuclear Finance, LLC Delaware Entergy Global Trading Holdings, LLC Delaware Nuclear Services Company, LLC Delaware Entergy Nuclear Power Marketing, LLC Delaware Entergy Amalgamated Competitive Holdings, Inc. Delaware Entergy Power Gas Operations, LLC Delaware EWO Wind II, LLC Delaware EAM Nelson Holding, LLC Delaware EK Holding III, LLC Delaware EP Edegel, Inc. Delaware Entergy Asset Management, Inc. Delaware Entergy Power, LLC Delaware Entergy International Holdings, LLC Delaware Entergy International Ltd. LLC Delaware Entergy Holdings Company, LLC Delaware
